--------------------------------------------------------------------------------

Exhibit 10.1

Lease Agreement

Party A: Xingtai Longhai Steel Group Co. Ltd.
Party B: Xingtai Longhai Wire Rod Co. Ltd.


Party B will lease some portion of Party A’s property, plant and equipment;
therefore both parties, on a friendly, free and fair basis, agree to the below
terms:

1.

Area of lease agreement: the land, property located 125 meters start from the
south wall of Longhai Group and 724meters start from the East Wall, the total
area is 90500 m2 and all wire making equipment contained.

      2.

Lease term: the agreement will be effective for a period of 5 years, renewable
at Party B’s discretion.

      3.

Party B will have right to cease the agreement at any time with at least 30 days
advance notice to Party A.

      4.

Lease fees and payment: the annual lease fee is RMB14,000,000, payable every six
months. The payment will be RMB7,000,000 per payment. The fees shall be paid
before the 15th of each payment month, and the first payment should be made with
15 days of the agreement is effective.

      5.

Both parties rights and obligations:

      a)

Party B will have all rights to utilize the lease object, Party A cannot
intervene in Party B’s operations, Party B will guarantee Party A’s assets
security and integrity.

      b)

If, due to Party B’s operational needs, Part A must modify or expand the
facilities, Party B shall give at least 30 days advance notice to Party A. Party
A shall be responsible for equipment modify fee. Party B shall be responsible
for equipment maintenance fee.

      c)

Party B shall be responsible for tax associated with the land’s usage.

      d)

Party B should make all payments on time. If due to a shortage of cash flow,
Party B needs to extend the payment, Party B shall notify Party A 10 days in
advance. The extension shall not exceed 2 months.

      e)

Party B’s water expenses Party A. Party B will pay other utilities directly
based on its usage directly to the supplier.

      f)

Party A should provide free security and after support service to Party B to
ensure Party B’s asset’s security and quality operation.

      g)

Party A should guarantee the gas supply for Party B. And Party B should pay the
bill associated with the supply.

      h)

Party A shall issue an invoice to Party B one month from the day of the payment
is received.

      6.

Any other matters not expressly stated herein, both parties will, on and fair
and free basis, execute supplemental agreements.

      7.

This agreement will be made in two copies, and each party shall hold one copy.

      8.

This agreement will become effective as soon as the facilities are operational.

Party A (Seller): /s/ Xingtai Longhai Steel Group Co. Ltd.

Party B (Purchaser): /s/ Xingtai Longhai Wire Rod Co. Ltd.

--------------------------------------------------------------------------------